EXHIBIT 10.1

LOGO [g96937logo.jpg]

www.efinancialcareers.com

eFinancialCareers Limited

Head Office

Stapleton House

29-33 Scrullon Street

London

EC2A 4HU

Switchboard

+44(0)20 7309 777

Fax

+44(0)20 426 3330

Registered in England

No. 04123257

20 June 2005

John Benson

Dear John

I am writing to set out the proposed terms of your employment with
eFinancialCareers Limited (“the Company”) following our discussions. I should
mention that the definitions of some of the words and expressions used in this
letter are in paragraph 14 and Schedule 1.

 

1. Position and Location

You will be employed as Chief Executive for eFinancialCareers Limited, or in
such other capacity of a like status as the Company may require. Your
responsibilities and objectives will be as agreed from time to time. You will be
based at the Company’s London Head Office from time to time traveling to other
locations in the United Kingdom and overseas as reasonably required in the
performance of your duties. You will also be a Director of eFinancialGroup
Limited (which, together with its subsidiaries, is referred to as “the Group”).

 

2. Commencement and Period of Employment

Your period of continuous employment with the Company began on 9 August 1999 and
will continue until either party gives to the other six months’ written notice
to terminate your employment.

 

3. Hours of Work and Duties

 

3.1 You will be required to work during normal business hours 5 days per week
Monday to Friday, and such other hours as may be reasonably necessary for the
proper performance of your duties for the Company.

 

3.2 You are to devote the whole of your working time to the business of the
Company, unless prevented by ill health or injury. You may not (without the
prior written consent of the Group Chief Executive) accept any other
appointment. Without such consent you may also not be directly or indirectly
engaged in, concerned with or financially interested in any other business,
except through a holding for investment purposes only of not more than three per
cent in any class of shares or securities in any company listed or dealt in on
any recognised stock exchange. You may not undertake any paid work in your spare
time without the prior written approval of the Group Chief Executive, who will
need to be satisfied that this will not affect the performance of your duties.

 

1



--------------------------------------------------------------------------------

3.3.1 You will perform such duties for the Company and exercise such powers as
the Board or the Group Chief Executive may require. Those duties are to be
carried out loyally, diligently and in accordance with the directions of the
Board of the Company, the Board of the Group or the Group Chief Executive. You
should keep them properly informed about the business of the Company and promote
and protect the interests of the Company, and the Group, not knowingly or
deliberately doing anything which is to the detriment of the Group.

 

3.4 You agree to the Group holding and processing, both electronically and
manually, the data which it collects relating to you in connection with your
employment for the purpose of its business, administering and managing its
employees, and complying with applicable laws, regulations and procedures.

 

4. Salary and Expenses

 

4.1 You will be paid a salary at the equivalent of £117,500 per annum, with
effect from 1 April 2005. Your salary will accrue from day to day and will be
paid by equal installments in arrears and normally on the last day of each
month, subject to such deductions as are required by law or under the terms of
your employment.

 

4.2 You will be entitled, on production of satisfactory evidence of expenditure,
to be reimbursed for reasonable out-of-pocket expenses wholly and properly
incurred by you in the performance of your duties. Any credit card supplied to
you by the Company or the Group may only be used for expenses incurred by you in
the performance of those duties.

 

4.3 The Group may withhold the payment of any money owing or due to be paid to
you if you are in breach of the terms of this Agreement and may withhold or
deduct any money owing or due to be paid by you to it under this Agreement or
otherwise from any money owing or due to be paid to you.

 

5. Ill Health and Injury

 

5.1 If you are unable to perform your duties as a result of ill health or
injury, you will be entitled, for so long as your employment continues, to your
salary during any period of incapacity of not more than 30 days (whether
consecutive or not) in any period of 52 consecutive weeks. The payment of such
salary will be subject to the production of satisfactory evidence from a
registered medical practitioner in respect of any period of absence of more than
seven consecutive days and will include any statutory sick pay and other social
security benefits to which you are or may be entitled. Your qualifying days for
statutory sick pay are Monday to Friday.

 

5.2 You will promptly inform the Group Chief Executive if you are unable to
perform your duties as a result of ill health or injury caused by a third party
and for which compensation may be recoverable. In return for the Company
continuing to pay your salary and to provide other benefits during your
employment, you will take such action as the Company may reasonably request to
pursue a claim against such third party, in order to recover for the benefit of
the Company the costs of continuing your employment. You will keep the Company
regularly informed of the progress of any claim, provide such information about
it as the Company may from time to time reasonably require, and will immediately
notify the Company in writing of the compromise, settlement, award or judgment.
You will, if you are asked to do so, refund to the Company the lesser of the
amount recovered by you (after deducting any related costs borne by you) and the
aggregate cost of the salary and other benefits paid to you during your ill
health or injury and will hold these proceeds on trust for the Company to apply
them in repayment of this obligation.

 

5.3.1

You will from time to time upon request submit yourself to a medical examination
at the Company’s expense by a suitably qualified person of the Company’s choice,
if you are unable to perform your duties for the Group as a result of ill health
or injury. If that person is unable

 

2



--------------------------------------------------------------------------------

 

to confirm that you are fit to pertain your dirties or if there are factors
which such person considers are relevant to the performance of those duties, you
will co-operate in ensuring the prompt delivery of all relevant medical reports
to the Company and will allow the Company access to any relevant medical report
which has been prepared by a medical practitioner responsible for your clinical
care.

 

6. Holidays

In addition to normal public holidays, you will be entitled to 25 working days’
paid holiday in each calendar year, with no more than 10 working days being
taken at any one time except with the consent of the Group Chief Executive. This
entitlement accrues pro rata throughout each year. Your holidays are to be taken
as agreed with the Group Chief Executive, after your having given at least one
month’s prior notice. The Company may require you to take your holiday during
your notice period or during the period when you are not required to work
pursuant to paragraph 10.3. Any holiday not taken at the end of each calendar
year will lapse and no payment in lieu of any unused entitlement will be made.
On the termination of your employment (except by reason of paragraph 10.1) you
will be entitled to a day’s salary for each day of holiday accrued but not taken
in the year of departure. If you have taken excess holiday the Company may
deduct a day’s salary for each excess day from any monies owed to you.

 

7. Confidentiality and Company Property

 

7.1 During your employment you will have access to and will be entrusted with
confidential information and trade secrets relating to the business of the
Group. This includes but is not limited to information and secrets relating to:

 

  (a) corporate and marketing strategy, business development and plans, sales
reports, circulation figures and research results;

 

  (b) business methods and processes, technical information and know-how
relating to the Group’s business and which is not available to the public
generally, including inventions, designs, programmes, techniques, database
systems, formulae and ideas;

 

  (c) business contacts, lists of customers and suppliers and details of
contracts with them and information on employees including their particular
skills and areas of expertise and the terms of their employment;

 

  (d) stock levels, sales, expenditure levels and buying and pricing policies;

 

  (e) budgets, management accounts, trading statements and other financial
reports;

 

  (f) any document marked “confidential” or any information not in the public
domain the disclosure of which would put the Group at a competitive or legal
disadvantage.

 

7.2 You may not during your employment (otherwise than in the proper performance
of your duties and then only to those who need to know such information or
secrets) or afterwards (otherwise than with the prior written consent of the
Board or as required by law) use or disclose any confidential information of
trade secrets concerning the business of the Group or in respect of which the
Group may be bound by an obligation of confidence to any third party. You should
also use your best endeavours to prevent the publication or disclosure of such
information or secrets. These restrictions will not apply after your employment
has terminated to information which has become available to the public
generally, otherwise than through unauthorised disclosure.

 

3



--------------------------------------------------------------------------------

7.3 All notes, memoranda and other records (including those stored on computer
software) made by you during your employment and relating to the business of the
Group belong to the Group and should promptly be handed over to the Group (or as
it may direct) from time to time.

 

8. Intellectual Property Rights

 

8.1 Any trade mark, design or other copyright work created by you during your
employment with the Company (and whether or not in conjunction with a third
party) in connection with, affecting or relating to the business of the Group or
capable of being used or adapted for use in it must immediately be disclosed to
the Group and will belong to the relevant company in the Group. You will not
infringe any rights in such works and will notify the Group immediately of any
circumstances where such rights may have been infringed.

 

8.2 You agree that you will at the Company’s expense and upon request (whether
during or after the termination of your employment) execute such documents as
may be necessary to implement the provisions of this paragraph 8 and vest all
rights, title and interest in such property in the relevant company in the
Group.

 

9. Disciplinary and Grievance Procedure

 

9.1 You are expected to exhibit a high standard of propriety, integrity and
efficiency in all your dealings with and in the name of the Company and/or the
Group. You may be suspended with pay or required to take any accrued holiday
entitlement during any disciplinary investigation which it may be necessary for
the Company to undertake. If you are dissatisfied with any disciplinary
decision, you may refer it to the Chairman of the Group, whose decision will be
final.

 

9.2 If you have any grievance relating to your employment, you should refer it
to the Group Chief Executive. If you are dissatisfied with this decision, you
may refer the matter to the Chairman of the Group, whose decision will be final.

 

10. Termination

 

10.1 The Company may, notwithstanding any other terms of your employment and
irrespective of whether the grounds for termination arose before or after it
began, at any time by notice in writing, terminate your employment with
immediate effect:

 

  (a) if you have been unable to perform your duties by reason of ill health or
injury for 30 days (whether consecutive or not) in any period of 52 consecutive
weeks;

 

  (b) if you become of unsound mind, a patient for the purpose of any statute
relating to mental health, a petition is presented or any order is made or any
notice is issued convening a meeting for the purpose of passing a resolution for
your bankruptcy or you become bankrupt or make any composition or enter into any
deed of arrangement with your creditors generally;

 

  (c) if you are convicted of a criminal offence other than one which in the
opinion of the Board does not affect your position as an employee of the
Company, bearing in mind the nature of your duties and the capacity in which you
are employed; or

 

  (d)

if you are guilty of any serious default or misconduct in connection with or
affecting the business of the Company, commit any serious or repeated breach of
your obligations under your employment, are guilty of serious neglect or
negligence in the

 

4



--------------------------------------------------------------------------------

 

performance of your duties or behave in a manner (whether on or off duty) which
is likely to bring the Company into disrepute or which seriously impairs your
ability to perform your duties.

 

10.2 Your employment will automatically cease without any notice being given on
your 60th birthday.

 

10.3 If the Company wishes to terminate your employment or if you wish to leave
its employment before the expiry of the notice in paragraph 2 and whether or not
either party has given notice to the other under that paragraph, the Company may
require you to perform duties not within your normal duties or special projects
or may require you not to attend for work for the period of the notice being
given under paragraph 2 or (if no such notice has been given) for a period
equivalent to the notice period required to be given by you to terminate the
contract. For so long as you are not required to work during such period, you
will remain an employee of the Company. You will continue to receive your salary
and other contractual entitlements and to be bound by all the terms of this
Agreement. You will not directly or indirectly work for any person, have any
contact with any customer of the Company or, for business purposes, any such
employee without the prior written agreement of the Board.

 

10.4 On the termination of your employment you will hand over to the Company all
property (including company credit cards and keys) belonging to the Company or
relating to its business, which may be in your possession or under your control
and without you or anyone on your behalf keeping copies of any reproduceable
items and without having downloaded any information stored on any computer disk.

 

10.5 After the termination of your employment you will not at any time make any
untrue or misleading statement about the Company or the Group or their officers
or employees or represent yourself as being after such termination employed by
or connected with the Company or the Group.

 

11. Restrictive Covenants

 

11.1 During your employment and for the periods set out below after its
termination less any period during which you are not required to attend for work
pursuant to paragraph 10.3, you will not (except with prior written consent of
the Board) directly or indirectly do or attempt to do any of the following:

 

  (a) for 9 months undertake, carry on or be employed, engaged or interested in
any capacity in either any business which is competitive with or similar to a
Relevant Business within the Territory, or any business an objective or
anticipated result of which is to compete with a Relevant Business within the
Territory;

 

  (b) for 9 months entice, induce or encourage a Customer to transfer or remove
custom from the Company or any Associated Company;

 

  (c) for 9 months solicit or accept business from a Customer for the supply of
Competitive Services;

 

  (d) for 9 months entice, induce or encourage an Employee to leave or seek to
leave his or her position with the Company or any Associated Company for the
purpose of being involved in or concerned with either the supply of Competitive
Services or a business which competes with or is similar to a Relevant Business
or which plans to compete with a Relevant Business, regardless of whether or not
that Employee acts in breach of his or her contract of employment with the
Company or any Associated Company by so doing and regardless of whether the
Relevant Business is within or outside the Territory.

 

5



--------------------------------------------------------------------------------

11.2 For the purpose of this paragraph 11:

 

  (a) “Customer” means a person:

 

  (i) who at any time during the Relevant Period was a customer or client of the
Company or any Associated Company (whether or not goods or services were
actually provided during such period) or to whom at the expiry of the Relevant
Period the Company or any Associated Company was actively and directly seeking
to supply goods or services, in either case for the purpose of a Relevant
Business; and

 

  (ii) with whom you or an Employee in a Relevant Business reporting directly to
you had dealings at any time during the Relevant Period or were in possession of
confidential information about such customer or client in the performance of
their duties to the Company or any Associated Company.

 

  (b) “Competitive Services” means goods or services identical or similar to or
competitive with those which at the expiry of the Relevant Period the Company or
any Associated Company was supplying or negotiating or actively and directly
seeking to supply to a Customer for the purpose of a Relevant Business;

 

  (c) “Relevant Business” means the business of the Company or any Associated
Company in which, pursuant to your duties, you were materially involved at any
time during the Relevant Period.

 

  (d) “Territory” means England, Wales, Scotland and any other country or state
in which life Company or any Associated Company is operating or planning to
operate at the expiry of the Relevant Period. A business of the Company or any
Associated Company will be operating within the Territory at the expiry of the
Relevant Period if Relevant Services have been supplied during the Relevant
Period. A business will be within the Territory if either any such business in
which you are to be involved is located or to be located within the Territory or
it is conducted or to be conducted wholly or partly within the Territory;

 

  (e) “Employee” means a person who is employed by or who renders services to
the Company or any Associated Company in a Relevant Business in an advertising
or managerial or marketing or sales or distribution or senior capacity and/or
who has responsibility for or influence over customers or advertisers or who is
in possession of confidential information about such customers or advertisers
and who in either case was so employed or so rendered services during the period
of 12 months ending on the last day on which you actively worked under this
Agreement for the Company or any Associated Company and who had dealings with
you during that period.

 

  (e) “Relevant Period” means the period of twelve months ending on the last day
of your employment or the period of your employment if shorter than twelve
months.

 

11.3 Each sub-paragraph and part of such sub-paragraph of this paragraph 11
constitutes an entirely separate and independent restriction and does not
operate to limit any other obligation owed by you, whether that obligation is
express or implied by law. If any restriction is held to be invalid or
unenforceable by a court of competent jurisdiction, it is intended and
understood by the parties that such invalidity or unenforceability will not
affect the remaining restrictions.

 

11.4 You acknowledge that before entering into this Agreement you had the
opportunity to obtain legal advice and that each of the restrictions in this
paragraph 11 goes no further than is necessary for the protection of the
Company’s and each Associated Company’s legitimate business interests.

 

6



--------------------------------------------------------------------------------

11.5. Before accepting any offer of employment either during your employment or
during the continuance of the restrictions in this paragraph 11, you will
immediately provide to the person making such offer a complete copy of this
Clause 11 of the Agreement.

 

12. Continuing Obligations

The termination of your employment will not affect the rights and remedies of
either party against the other in respect of any previous breach of its
provisions nor will it affect the continuing obligations of either party under
any provision of your employment which applies after it has terminated.

 

13. Notices

All notices and other communications relating to your employment will take
effect if delivered, upon delivery; if posted, at the earlier of the time of
delivery and (if posted in the United Kingdom by first class post) 10.00am on
the second business day after posting; or, if sent by facsimile, when a complete
and legible copy of the communication has been received.

 

14. Interpretation

 

14.1 Definitions

In this letter the following words and phrases will have the meanings given
below:-

 

“Associated Company”

   any company which for the time being is:   

(i)     a holding company (as defined by Section 736 of the Companies Act 1985)
of the Company;

  

(ii)    a subsidiary (as defined by Section 736 of the Companies Act 1985) of
the Company or of any holding company of the Company;

  

(iii)  a company over which the Company has control within the meaning of
Section 840 of the Income and Corporation Taxes Act 1988; or

  

(iv)   a subsidiary undertaking as defined by Section 258 of the Companies Act
1985;

“Board”

   the Board of Directors of the Company including any duly appointed committee
or nominee of the Board;

“Company”

   eFinancialCareers Limited

“day’s salary”

   1/260th of your salary;

“Effective Date”

   start/contract date, or the date upon which your notice period under your
current contract of employment expires, if later;

“Group Chief Executive”

   the Chief Executive from time to time of eFinancialGroup Limited or his
nominee;

 

7



--------------------------------------------------------------------------------

“salary”

   the salary payable from time to lime under paragraph 4.1;

“termination”

   the ending of your employment however it arises and irrespective of its cause
of manner, other than (in relation to paragraph 11) its wrongful termination by
the Company.

 

14.2 Construction

 

  (a) The provisions of Schedule 13, Part 1 of the Companies Act 1985 will apply
in determining whether you have an interest in any shares or other securities.

 

  (b) References to acting directly or indirectly will include acting alone or
jointly with or on behalf of or by means of another person and/or giving advice
or providing services with a view to assisting another person.

 

  (c) References to a person will include an individual, firm, corporation and
any other organisation however it is constituted and words denoting the singular
shall include the plural and vice versa.

 

  (d) The paragraph headings have been added for convenience only and will not
affect the construction of this Agreement.

 

15. Miscellaneous

 

15.1 This Agreement replaces with Immediate effect all terms previously agreed
between us.

 

15.2 The terms of this Agreement constitute the entire agreement between us and
no variation or addition to it and no waiver of any provision will be effective
unless in writing and signed by both parties.

 

15.3 You will be accepting the terms of this letter on the basis that the
Company is agreeing to its terms for itself and for each other Associated
Company, with the intention that each such Company will be entitled to enforce
the terms of this letter against you.

 

15.4 The terms of this letter will be construed in accordance with English law
and both parties irrevocably submit to the non-exclusive jurisdiction of the
English Courts to settle any disputes which may arise in connection with your
employment.

If you wish to accept the terms of this letter would you please sign and return
the enclosed copy of this letter to me. In doing so, you will be confirming that
you are not commuting yourself to us in breach of any agreement with any other
person and that you will not be restricted or prevented from undertaking or
performing your duties by any such agreement.

Yours sincerely

LOGO [g96937mcadonald.jpg]

Angus MacDonald

Chief Executive

 

Accepted by   

LOGO [g96937benson.jpg]

     Date   LOGO [g96937date.jpg]    John Benson       

 

8